Citation Nr: 1115111	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to an initial rating higher than 10 percent for service-connected PTSD is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A claim for service connection for PTSD was submitted in March 2005 and was denied in an August 2005 rating decision, but the Veteran did not submit a timely Substantive Appeal, and that decision is final.

2.  An additional claim for a psychiatric disorder was submitted in November 2006, and the Board denied service connection for a generalized anxiety disorder and granted service connection for PTSD in a June 2009 decision.

3.  A rating decision dated in June 2009 effectuated the Board's June 2009 decision and granted service connection for PTSD effective June 16, 2007.

4.  While the Veteran manifested psychiatric symptomatology prior to June 16, 2007, he was not factually shown to have PTSD until diagnosed with that disorder on June 16, 2007, and thus entitlement to service connection arose as of that date.   


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with section 5103(a) notice concerning the effective date of a grant of service connection in a Dingess letter in March 2006.  Additionally, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claim for service connection for a PTSD was substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

The Veteran is seeking an effective date earlier than June 16, 2007 for the grant of service connection for PTSD.  He asserts the effective date should be March 14, 2005, the date that he filed an initial claim for PTSD.

The Board notes the Veteran submitted a claim for PTSD in March 2005.  Entitlement to service connection for PTSD was denied in an August 2005 rating decision.  Although the Veteran submitted a timely Notice of Disagreement in December 2005, he did not complete his appeal by the required date.  A VA Form 9 was not filed until September 2006, more than one year after being notified of August 2005 rating decision.  As such, the August 2005 rating decision denying PTSD became final.  In November 2006, the Veteran submitted a claim for an adjustment disorder and depression.  A VA examiner in January 2007 diagnosed the Veteran with generalized anxiety disorder, and entitlement to service connection for generalized anxiety disorder was denied in a February 2007 rating decision.  In August 2008, the Veteran's treating psychologist submitted a statement indicating the Veteran was diagnosed with PTSD on June 16, 2007.  The Board granted entitlement to service connection for PTSD and denied entitlement to service connection for generalized anxiety disorder in a June 2009 decision.  In a June 2009 rating decision, the RO granted service connection for PTSD, effective June 16, 2007.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the Veteran separated from his final tour of active duty in February 1971.  He did not raise a claim of entitlement to service connection for a PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in March 2005.  That claim was denied in an August 2005 rating decision, which became final when the Veteran did not perfect his appeal within the statutory time limit.

Again, because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

As stated previously, a claim for PTSD was submitted in March 2005; however, that claim was denied in an August 2005 rating decision, and the Veteran did not perfect a timely appeal.  

The Veteran then submitted a claim for adjustment disorder and depression in November 2006.  This issue, retitled as generalized anxiety disorder based on a January 2007 VA examination, was denied by a June 2008 Board decision.  During this Board decision, PTSD was granted.  As indicated in the treatment records, the Veteran was not diagnosed with PTSD until June 16, 2007.  Therefore, the appropriate effective date is the date entitlement arose, since it was later than the date of the receipt of the claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board has also considered whether any evidence of record prior to June 16, 2007, could serve as an informal claim or a date entitlement arose, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for PTSD.  The Veteran testified in March 2010 that he has experienced PTSD symptoms since prior to his March 2005 claim, but at the time, doctors had diagnosed him with other psychiatric disorders.  It is noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to PTSD prior to June 16, 2007, there are no references anywhere in the record from the time of the final decision in August 2005 to June 16, 2007 that he was diagnosed with PTSD.

In sum, the presently assigned effective date of June 16, 2007, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  


ORDER

An effective date prior to June 16, 2007, for the grant of service connection for PTSD is denied.  


REMAND

A preliminary review of the record discloses a need for further development in connection with the Veteran's claim for a higher initial evaluation for his PTSD.  In this regard, it appears that there are additional VA records that need to be obtained, and the Board is of the opinion, in light of recent treatment for PTSD, that an additional VA examination is necessary.  

During the March 2010 BVA hearing, the Veteran indicated that he has received VA treatment since June 2009.  To date, the most recent VA treatment of record is from June 2009.  The updated records should be obtained.  38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board notes that the Veteran's last VA psychiatric examination was from March 2009, more than two years ago, and that in light of recent treatment a VA examination is necessary to provide a thorough assessment of the Veteran's current level of functioning due to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his PTSD since June 2009 and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records dated since June 2009.  

2.  The Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings in detail.  

The examiner should specify all psychiatric disorders that meet the diagnostic criteria of the current American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  The examiner should further specify which psychiatric symptomatology are related to the Veteran's service connected PTSD and which are not due to his service connected disability.  In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents only the symptomatology attributable the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


